Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 09/30/2021 has been entered. Claim 26 has been added and finds support in at least page 8, line 22 of the specification. The amendment to the specification does not present new matter. 
Claims 1 – 2, 5 – 16, and 21 – 26 are under examination. 
The amendments to claim 1 and 5 have overcome the previous objections set forth in the office action of 06/30/2021
The removal of the word “sulfide” from the phrase “rare earth sulfide” has rendered the previous rejection of claim 1 set forth in the office action of 06/30/2021 under 112(a) moot. 
The removal of the word “sulfide” from the phrase “rare earth sulfide” has rendered the previous rejection of claim 8 set forth in the office action of 06/30/2021 under 112(b) moot. 
The amendment to claim 16 has overcome the previous rejection under 112(b).


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5 – 9, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onal (“Recycling of NdFeB Magnets Using Sulfation…”, NPL, 2015).

Regarding claim 1, Onal teaches a method for recycling NdFeB magnets using selective roasting [Title]. Onal teaches the method steps of [See Fig 9]:
Disc-ball milling the magnetic material
Acid mixing of sulfuric acid and water with the ball-milled magnetic material
Drying the results sulfates 
Selectively roasting the dried magnetic material at a decomposition temperature of 750⁰C  [Fig 9; pg 203 “Experimental”]. Onal further shows/teaches that as the dried magnetic material is heated to the decomposition temperature, sulfur oxide (di and tri oxide) is released (i.e. in a sulfur gas environment) [Fig 9; pg 203 “Experimental”; pg 200-201 “Thermal decomposition and water solubility…”]
Water leaching (i.e. aqueous solution) followed by S/L separation in which the hematite (Fe2O3
Onal further teaches that the leachate contains significantly less than 1% of each of Iron, Cobalt, and Aluminum (meeting the claimed limitation of “less than about 1 wt% of a total weight of the at least one transition metal oxide”) [see Table 8 which is in ppm].

Regarding claim 2, Onal teaches the invention as applied above in claim 1. Onal teaches that the samples were placed in a furnace and heated [pg 203, “Experimental”]. Onal also suggests that iron decomposes to hematite (Fe2O3) by oxidation from air or from slow decomposition of SO3. Onal further shows/teaches that as the dried magnetic material is heated to the decomposition temperature, sulfur oxide (di and tri oxide) is released (i.e. in a sulfur gas environment) [Fig 9; pg 203 “Experimental”; pg 200-201 “Thermal decomposition and water solubility…”]. Therefore, the ordinarily skilled artisan would anticipate that the furnace would have an air atmosphere with sulfur dioxide gas released from the thermal decomposition of the metal sulfates. It is noted that there is no disclosure in Onal that teaches that the furnace is purged of ambient atmosphere.

Regarding claims 5 and 21, Onal teaches the invention as applied above in claim 1. Onal further teaches that the selective roasting of the dried magnetic material is at a decomposition temperature of 750⁰C, which anticipates the claimed range [Fig 9; pg 203 “Experimental”].

Regarding claim 6, Onal teaches the invention as applied above in claim 1. Onal further teaches that the leachate, following water leaching and S/L separation, contains significantly less than 1% of each of Iron, Cobalt, and Aluminum (meeting the claimed limitation of “wherein the at least one transition metal is iron, cobalt, aluminum, or combinations thereof” [see Table 8 which is in ppm].

Regarding claim 7, Onal teaches the invention as applied above in claim 2. Onal further teaches that the sulfur dioxide/trioxide released during the selective roasting thermal decomposition can be collected/recycled and used again the previous in acid mixing stages, before being re-released during a subsequent selective roasting thermal decomposition step [pg 202, right column, middle paragraph; See also Fig 9]

Regarding claim 8, Onal teaches the invention as applied above in claim 1. Onal does not disclose that any metal sulfides are forming following the selective roasting thermal decomposition step, therefore, Onal is interpreted to meet the claim limitation. 

Regarding claim 9, Onal teaches the invention as applied above in claim 1. Onal further teaches that the magnetic material is disk-ball milled (comminuted) prior to roasting/treatment [pg 203, “Sample Preparation”].

Regarding claim 22, Onal teaches the invention as applied above in claim 1. Onal teaches that the roasting is optimally done at 750°C for 1 hour, which anticipates the claimed range [Fig 9]. 

Regarding claim 23, Onal teaches the invention as applied above in claim 1. While Onal does not explicitly teach the pressure of the atmosphere during the roasting step, given that Onal does not disclose that the roasting is conducted under vacuum or under added pressure, and that the roasting includes an air atmosphere, there is a reasonable expectation to a person of ordinary skill in the art the roasting step disclosed in Onal is conducted at standard atmospheric pressure (i.e. 1 atm) which is equivalent to 14.6959 psi, which anticipates the claimed range. 
prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Onal (“Recycling of NdFeB Magnets Using Sulfation…”, NPL, 2015), as applied to claim 1 above, in view of Harris (US 2013/0263699).

Regarding claims 10 and 24, Onal teaches the invention as applied above in claim 1. While Onal does teach that the magnetic material is disk-ball milled, Onal does not explicitly teach that the coating is removed. 
Harris teaches a method for magnet recycling including the initial steps of using hydrogen decrepitation to crack the coating and separate the rare earth material from the remainder of the assembly [Title, Abstract, 0006]. Harris further teaches that hydrogen decrepitation is a known process for breaking up NdFeB alloys into powder [0010] and that following the decrepitation, the rare earth material can be separated out [0013]. Harris also teaches that the decrepitation can also be carried out in conjunction with damaging the coating by scratching, breaking, puncturing, cutting or shredding in order to reduce the temperature and pressure needed to remove the coating [0036]. Harris further teaches that the removal of coating material is important because coating material can often result in higher impurity levels [0036, 0037] and that the process of Harris can form rare earth particulates and coating particles [0038] and then can be subsequently separated through various means [0039, 0051, 0052]. The separated rare earth material can then be further processed [0097]
. 


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Onal (“Recycling of NdFeB Magnets Using Sulfation…”, NPL, 2015), as applied to claim 9 above, in view of Kawatra (“Novel Binders and Methods of Agglomeration of Ore”, NPL, 2007).

Regarding claim 11, Onal teaches the invention as applied above in claim 9. Onal does not explicitly teach that the comminuted/milled powder is formed into a pellet or briquette following the milling. 
Kawatra teaches methods and compounds/binders used for ores during metal extraction in leaching operation [Title, Abstract]. Kawatra further teaches agglomeration of ore helps to ensure that reactive liquids (i.e. acid mixing) are evenly distributed throughout the ore being processed and help to prevent fine particles from clogging the spaces/channels between larger particles [Abstract]. In addition, Kawatra discloses that ores that are finely ground can be agglomerated to form pellets that are durable 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method for recycling NdFeB magnets using selective roasting as taught by Onal, and added the additional step of agglomerating (i.e. pelletizing) the disk-ball milled power as taught by Kawatra prior to acid mixing. This pelletizing would improve the handle/processing of the milled magnet material of Onal while still ensuring high reactivity during the subsequent acid mixing, roasting, and leaching steps of Onal. 


Claims 12 – 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Onal (“Recycling of NdFeB Magnets Using Sulfation…”, NPL, 2015), as applied to claim 1 above, in view of Kar (Nickel Extraction from Chromitiferous, NPL, 2000). 

Regarding claim 12 – 15, Onal teaches the invention as applied above in claim 1. Onal does not explicitly teach the addition/presence of additive prior to roasting the magnetic waste. 
Kar teaches a method of leaching chromitiferous comprising similar steps to claimed invention including mixing with sulfuric acid, roasting at ~700⁰C similar to Onal, and extracting the desired metal (nickel in this case) using water [Experimental procedure]. In addition, during the roasting iron oxide (Fe2O3) is precipitated out and separated from the extracted liquid (leachate), similarly to the process of Onal [pg 1638, top of page]. Kar further teaches that a layer of metal sulphates form on the surface of the metal oxides during the sulphation [pg 1638, bottom]. Kar teaches that this issue is relieved by the addition of alkali and alkaline earth metals, including potassium sulfate [Table 2] in the form of chloride 
Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method for recycling NdFeB magnets using selective roasting as taught by Onal, and added in 10% of potassium sulfate as taught by Kar during the step of mixing the magnetic waste with the sulfuric acid of Onal (i.e. prior to roasting). This would help reduce the formation of an/the impermeable layer of metal sulphate during the acid mixing step and thus help catalyze/speed up the complete sulphation step of the metal oxides. 

Regarding claim 25, Onal in view of Kar teaches the invention as applied above in claim 13. Onal teaches that following the step of mixing with the sulfuric acid, the mixture is dried in a muffle furnace at a temperature of 110°C, which falls within the claimed range, for 6 – 24 hours, which falls outside the claimed range. 
While the time of heating the mixture of Onal lies outside the range claimed, a prima facie case of obviousness a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of unexpected results or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2144.05 I).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Onal (“Recycling of NdFeB Magnets Using Sulfation…”, NPL, 2015), as applied to claim 1 above, in view of Emmert (“Rare Earth Recovery…Design Principles”, NPL, 2016).

Regarding claim 16, Onal teaches the invention as applied above in claim 1. Onal does not teach a subsequent step of extracting the rare earth metals (i.e. the at least one rare earth metal) from the leachate (i.e. the at least one rare earth containing stream) through oxalic acid precipitation to form a purified rare earth metal. 
Emmert teaches a similar process for recovering rare earth metal from magnetic material (specifically NdFeB magnets) in which the magnets are demagnetized, shredded, and leached [Fig 1]. Emmert further teaches that, following leaching, oxalic acid can be added to the leachate in order to precipitate the rare earth metal into rare earth metal salts oxalate salts that are recoverable by an additional S/L separation (referred to as filtration in Emmert) [Fig 1; pg 755, “Selective precipitation of RE salts”; pg 757 – 758 “Rare earth oxalate precipitation”]. Furthermore, Emmert shows in Table 2, that greater than 90% and as high 99% of the rare earth metals present in the leachate/leaching solution can be precipitated, which falls within the claimed range. 
	Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the method for recycling NdFeB magnets using selective roasting as taught by Onal, and added the additional step of using oxalic acid precipitation as taught by Emmert on the final leachate of Onal (shown at the bottom of Fig 9 of Onal). This step would allow for a high degree/percentage (i.e. greater than 90%) recovery of the rare earth metals in the form of a salt following the method of Onal.  





Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not anticipate or reasonably suggest the limitation of claim 26, specifically, the aqueous fluid to roasted magnetic waste ratio of 1:10 – 1:50. The closest prior art to this range is Gerven (“From NdFeB magnets towards rare-earth oxides…”, NPL, 2014) which teaches that a small volume of leaching can be used in order to get a highly concentrated leachate, this highly concentrated leachate is more beneficial for subsequent solvent extraction process. However, the Gerven still uses 1 mL of an HCl/water mixture (~<1 g) with 0.1g of magnet material, which is substantially higher than the currently claimed range (Gerven is slightly less 10:1 aqueous to waste) [See pg 64104, right column, last paragraph]. Therefore, Gerven does not teach or reasonably suggest using an aqueous to waste ratio of 1:10 to 1:50.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738